Citation Nr: 0723243	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for patellofemoral pain syndrome of the right knee.

2.  Entitlement to a compensable initial disability rating 
for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to July 
2003.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  The case was 
thereafter remanded by the Board in August 2006 and the 
development requested (a second VA examination of the 
veteran's knees as well as a notification letter) has now 
taken place and the veteran was issued a supplemental 
statement of the case in March 2007 which continued to deny 
the veteran's claims of entitlement to increased initial 
disability ratings.


FINDINGS OF FACT

1.  The veteran's right knee displayed a range of motion of 0 
to 130 degrees with mild patellofemoral crepitation and a 
second range of motion of 0 to 120 degrees with no additional 
limitation of motion or function due to pain or on repetitive 
use.  The knee is stable, with no effusion and nontender 
despite minimal pain on patellar compression of the knee.

2.  The veteran's left knee displayed a range of motion of 0 
to 130 degrees with mild patellofemoral crepitation and a 
second range of motion of 0 to 120 degrees with no additional 
limitation of motion or function due to pain or on repetitive 
use.  The knee is stable, with no effusion, and nontender.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for patellofemoral 
pain syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.21, 4.71a, Diagnostic Codes 5260, 5261 (2006).

2.  The criteria for a compensable rating for patellofemoral 
pain syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.21, 4.71a, Diagnostic Codes 5260, 5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
partial compliance with the duty to notify, the veteran was 
notified prior to initial adjudication of his claim of all 
but the last element of the duty to notify in a November 2003 
letter.  Thereafter, this defective notice was followed by a 
complete September 2006 notification letter.  The defective 
notice was cured by the later issuance of a March 2007 
supplemental statement of the case.  The appellant has been 
provided the appropriate notice prior to the claims being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and afforded the veteran 
two VA examinations in conjunction with his claims.  The most 
recent January 2007 VA examination appears to effectively 
show the current state of the veteran's disabilities and the 
veteran has not otherwise alleged.  As such, there does not 
appear to be any other evidence, VA or private, relevant to 
the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.



II.  Claims for Entitlement to Increased Initial Disability 
Ratings

The veteran filed a claim for entitlement to service 
connection in March 2003 for, inter alia, patellofemoral pain 
syndrome of both the right and left knees.  The veteran was 
granted entitlement to service connection for patellofemoral 
pain syndrome of both the right and left knees in April 2003 
with noncompensable disability ratings for each with 
effective dates just after service in August 2003.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's knees were evaluated by VA examiners twice 
during the appeal period.  The first examination took place 
in April 2003 at which time his primary complain was pain in 
his knees.  He reported no instability, weakness or giving 
way of the knees.  On examination, each knee displayed a 
range of motion of 0 to 130 degrees with mild patellofemoral 
crepitation.  The knees were both reported to be stable, 
having negative McMurray and Lachman's tests and no effusion.

The second VA examination took place in January 2007 at which 
time he complained of intermittent knee pain, which primarily 
occurred after running.  He had no locking sensations, 
instability or swelling.  On examination, the veteran's knees 
had ranges of motion of 0 to 120 degrees without any pain and 
no additional limitation of motion on repetitive motion.  
Both knees were reported to be stable, having negative 
Lachman, drawer, and varus/valgus stress testing.  No 
crepitus was noted and both knees were nontender and 
displayed normal McMurray's test.  The only noted abnormality 
was that of minimal pain on patellar compression of the right 
knee.

No other medical evidence regarding the state of the 
veteran's bilateral knee disability for the appeal period is 
of record.  Each of the veteran's knee disabilities is rated 
as noncompensable under Diagnostic Code 5260.  The entire 
range of disability rating criteria for the knee are found at 
38 C.F.R. § 4.71a Diagnostic Codes 5256 through 5263.  As is 
explained below, the only applicable diagnostic codes in this 
case are 5260 and 5261 as the medical evidence includes 
nothing pertaining to the disability rating criteria of the 
remainder of the diagnostic codes for rating disabilities of 
the knee.

The disability rating criteria under Diagnostic Code 5256 
applies to situations of ankylosis of the knee.  Since the 
veteran's medical records show no signs of ankylosis but 
rather shows range of motion most recently measuring 0 to 120 
degrees without pain, this diagnostic code is not applicable 
to the case at hand.

The disability rating criteria under Diagnostic Code 5257 
applies to situations of recurrent subluxation or lateral 
instability of the knee.  As the medical evidence of record 
indicates that the veteran's knees were stable at both the 
April 2003 and the January 2007 VA examinations, this 
diagnostic code does not apply to this case.

The disability rating criteria under Diagnostic Codes 5258 
and 5259 applies where the veteran's knee has problems with 
cartilage.  In the case at hand, no mention of cartilage 
problems with either knee exists and as a result, these 
diagnostic codes are not applicable to the case at hand.

The disability rating criteria under Diagnostic Code 5262 
applies where there is impairment of the tibia and fibula.  
This sort of impairment is not detailed in the medical 
evidence of record and, as a result, this diagnostic code 
does not apply to the case at hand.

The disability rating criteria under Diagnostic Code 5263 
applies where the veteran has genu recurvatum as a result of 
the knee disability.  Once again, this symptom is not listed 
as affecting the veteran and, as a result, this diagnostic 
code does not apply to the case at hand.

The two applicable diagnostic codes are 5260 and 5261.  These 
apply to situations where the veteran's knee disability has 
resulted in limitation of motion of the veteran's leg.  
Specifically, the disability rating criteria under Diagnostic 
Code 5260 applies where a knee disability has resulted in 
limitation of flexion and Diagnostic Code 5261 applies where 
there is limitation of extension.  Under Diagnostic Code 
5260, a noncompensable rating is warranted where flexion is 
limited to 60 degrees.  A 10 percent disability rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent disability rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent disability rating, the 
highest disability rating under this diagnostic code, is 
warranted where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is to 15 degrees.  
A 30 percent disability rating is warranted where extension 
is limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  A 50 percent 
disability rating, the highest disability rating under this 
diagnostic code, is warranted where extension is limited to 
45 degrees.

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.10 (2003).  Ratings based 
on limitation of motion do not subsume the various rating 
factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, 
more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).

At its worst, the veteran's range of motion for each knee was 
measured to be, most recently, 0 to 120 degrees.  Normal 
flexion and extension, according to Plate II accompanying 
38 C.F.R. § 4.71a, is from 0 to 140 degrees.  Accordingly, 
the veteran's flexion is only limited by 20 degrees to 120 
degrees.  In addition, the January 2007 VA examiner noted no 
additional limitation of motion as a result of pain and no 
additional limitation of motion on repetitive use.  
Essentially, there was no significant functional loss, a 
compensable disability rating cannot be established under 
these diagnostic codes.

The clear preponderance of the evidence as discussed above 
weighs in favor of a denial of the veteran's claims.  
Accordingly, there is no reasonable doubt that could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable initial disability rating for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to a compensable initial disability rating for 
patellofemoral pain syndrome of the left knee is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


